       Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ROWENA STURDEVANT and JAMES                       CV 20–118–M–DLC
 DEAN STURDEVANT as Trustee of
 Rowena Sturdevant’s Irrevocable Trust,

                        Plaintiffs,
                                                         ORDER
        vs.

 NATIONAL WESTERN LIFE
 INSURANCE CO., a Texas corporation,

                         Defendant.

      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation. (Doc. 31.) Both parties have sought summary

judgment. (See generally Docs. 15; 22.) Judge DeSoto recommends that this

Court grant Defendant National Western Life Insurance Company’s (“National

Western”) motion and deny Plaintiffs Rowena Sturdevant’s and James

Sturdevant’s (“the Sturdevants”) motion. (Doc. 31 at 32.) For the reasons stated

herein, the Court will adopt Judge DeSoto’s findings and recommendation in full,

absent one objected to scrivener’s error.

                                      BACKGROUND

      Because this matter comes before the court upon summary judgment, the

Court begins by outlining several undisputed facts. In early September 1975,

National Western issued a life insurance policy (“the Policy”) to Harold Sturdevant
                                            1
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 2 of 14



with a limit of $200,000. (See generally Doc. 26-1). The Policy also contained a

rider, providing for a waiver of premiums during any period in which the insured

becomes totally and permanently disabled, provided certain proof and notice

requirements are fulfilled (“the Rider”). (Doc. 26-2.) The Rider and Policy had

separate premiums. (Doc. 29 at 2.)

        The Policy initially listed Harold Sturdevant’s wife, Rowena Sturdevant, as

the beneficiary (Doc. 29 at 2), but at some point Rowena Sturdevant apparently

assigned her rights to an irrevocable trust, in which her son, James Dean

Sturdevant is the sole trustee. Everything appeared to be well with the Policy and

Harold Sturdevant until his check for the August 1979 premiums was returned for

insufficient funds. (See generally Doc. 25-2.) National Western notified Harold

Sturdevant of this issue by letter dated October 25, 1979, enclosing the rejected

check and requesting premium payments for August, September, and October.

(Id.)

        National Western followed up with another letter dated December 10, 1979,

stating that while it had subsequently received premium payments for August and

September, October remained unpaid. (Doc. 25-3.) As such, National Western

stated that the Policy’s grace period had expired and that a reinstatement form had

to be completed in order to restore the Policy. (Id.) In February of 1980, National

Western received a letter signed by Harold Sturdevant stating the Policy “was

                                          2
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 3 of 14



certainly not intended to lapse” and enclosing a check as payment for overdue

premiums. (Doc. 25-6.)1

       National Western responded to this letter on February 22, 1980, stating that

the Policy was terminated on October 4, 1979 and could only be restored upon

payment of additional premiums and completion of a reinstatement form. (Doc.

25-8.) National Western received no reply and followed up with another letter on

March 31, 1980 returning the check received in February of 1980 and notifying

Harold Sturdevant that if he wished to “reapply for reinstatement of” the Policy at

a future date, he could notify National Western and it would “forward the details.”

(Doc. 25-9.)

       Then, in February 1981, National Western received a letter from a friend of

Harold Sturdevant stating that he “has been disabled since June 1978” due to “an

apparent physical condition that has caused some brain damage.” (Doc. 25-10.)

This letter sought information about obtaining a wavier of premiums pursuant to

the Rider. (Id.) National Western responded on February 17, 1981, stating that

this “was the first notice we had received of any disability,” that it had repeatedly

attempted to contact Harold Sturdevant regarding the Policy’s termination and

even received one response, and that because it was not notified of Harold


1
  Although this letter was signed “Harold Sturdevant,” a 2016 letter from attorney Don Kelly
indicates this letter “was written and signed in his name by his wife,” Rowena Sturdevant. (Doc.
25-7 at 1.) The record is unclear as to whether she signed his name fraudulently or at his behest.
                                                3
           Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 4 of 14



Sturdevant’s ostensible total disability within 12 months of the October 4, 1979

termination date, the Rider’s waiver of policy premiums provision was

inapplicable. (Doc. 25-11.)

         Seven years later, in 1988, National Western and an attorney Raymond Tipp

exchanged various letters regarding reinstatement of the Policy. (See generally

Docs. 25-12; 25-15; 25-16; 25-17.) In these letters, Mr. Tipp expressed that

Harold Sturdevant had been totally disabled since July of 1978, and, as such, the

Rider’s premium waiver was triggered, and the Policy remained in full force and

effect. Conversely, National Western maintained that Harold Sturdevant never

timely notified it of his total disability as required in order to trigger the Rider and

the Policy lapsed in October of 1979. It does not appear the matter was pursued

further until Harold Sturdevant died in May 2016 (Doc. 24 at 6) and attorney Don

Kelley contacted National Western about paying the $200,000 benefit under the

Policy. National Western refused, outlining its position at length and holding

steadfast in its view that the Policy was lapsed and afforded no coverage. (See

generally Doc. 27-19.)

         Finally, in June of 2020, the Sturdevants filed suit in Montana state court

complaining that National Western breached the Policy, breached the implied

covenant of good faith and fair dealing, and requesting an unspecified declaration.2


2
    The complaint’s declaratory judgment count alleges that Harold Sturdevant “was able to waive
                                                 4
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 5 of 14



(Doc. 7.) The crux of this complaint is that National Western wrongfully

terminated the Policy in October of 1979 and refused to accept a waiver of

premiums pursuant to the Rider in February of 1981. (Id.)

                                   STANDARD OF REVIEW

       In the absence of an objection, this Court reviews findings for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn,

474 U.S. 140, 149 (1985). Clear error review is “significantly deferential” and

exists when the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). Reviewing the unobjected to portions of Judge DeSoto’s

findings and recommendation for clear error, the Court finds none.

       This Court reviews de novo any findings to which a party specifically

objects. 28 U.S.C. § 636(b)(1)(C). The Sturdevants have timely leveled various

objections, which this Court splits into three categories. First, the Sturdevants

object to an ostensible factual error as to the date Harold Sturdevant died

(Objection No. 1). (Doc. 32 at 1.) Second, the Sturdevants object to Judge



all future premiums” under the Policy due to being totally disabled but does not allege that he did
so or otherwise enumerate the sort of declaratory relief sought. (Doc. 7 at 3–4.) The complaint’s
prayer for relief section does not request any declaratory relief and the Court must admit it
remains totally unclear what sort of declaratory relief the Sturdevants’ want. Nonetheless, the
gravamen of the complaint is that National Western wrongfully terminated the Policy in 1979,
wrongfully refused to apply the Rider in 1981, and wrongfully refused to pay out the death
benefit in 2016.
                                                5
        Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 6 of 14



DeSoto’s resolution of a statute of limitations issue (Objection Nos. 2, 4–5, 10).

(Id. at 1–4, 6.) Finally, the Sturdevants object to Judge DeSoto’s resolution of

what they assert are disputed issues of fact (Objections 3, 6–9). (Id. at 2, 4–5.) As

such, the Court will review these portions of Judge DeSoto’s findings and

recommendation de novo.

                                       ANALYSIS

      As to the first objection—the date of Harold Sturdevant’s death—the Court

agrees that one portion of Judge DeSoto’s findings and recommendation

incorrectly lists the date of death as “September 2016,” (Doc. 31 at 11), instead of

May 2016. It is undisputed that Harold Sturdevant passed away in May 2016.

(Doc. 24 at 6.) Because Judge DeSoto correctly enumerated the date of Harold

Sturdevant’s death in other portions of her findings and recommendation (Doc. 31

at 9), the Court is confident the disparity is the result of a scrivener’s error. As a

final matter, the Court notes that the Sturdevants do not argue, nor does this Court

find, that this oversight has any impact on adjudication of the respective motions

for summary judgment or the propriety of Judge DeSoto’s recommendations.

      Turning to the second objection—the statute of limitations issue—the Court

finds de novo review compels the same conclusion as Judge DeSoto. As a

threshold issue, when exercising diversity jurisdiction, federal courts apply the law

of the forum state when adjudicating statue of limitations issues. Guaranty Trust

                                            6
       Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 7 of 14



Co. of N.Y. v. York, 326 U.S. 99, 109–10 (1945). This is a diversity lawsuit

asserting a declaratory judgment claim and claims for breach of contract and

breach of the implied covenant of good faith and fair dealing. (Doc. 7 at 3–5.)

Accordingly, the outcome of any statute of limitations issue in this case depends on

Montana law.

      Under Montana law, the statute of limitations for actions based on a

“contract, obligation, or” other “instrument in writing is” 8 years. Mont. Code

Ann. § 27-2-202(1). In other words, “[t]he statute of limitations for commencing

an action on a written contract, including an insurance contract, is eight years from

the date the claim accrues.” Estate of Gleason v. Central United Life Ins. Co., 350

P.3d 349, 360 (Mont. 2015). “A claim accrues when all elements of the claim have

occurred” and an action commences “when the complaint is filed.” Id. Applying

these principles, the Court agrees with Judge DeSoto that Sturdevants’ claims are

time barred.

      As stated above and as correctly noted by Judge DeSoto, the crux of

Plaintiffs’ claims is that National Western wrongfully refused to apply the Rider’s

total disability premium waiver in February 1981. The parties’ respective statute

of limitations arguments necessarily focus on when claims stemming from this

wrongful refusal accrued. In National Western’s view, they accrued on February

17, 1981 when it communicated its refusal to apply the Rider’s premium waiver

                                          7
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 8 of 14



provision. In the Sturdevants’ view, their claims did not accrue until Harold

Sturdevant died, because only then did their rights under the Policy vest. Both

parties rely on authority from other jurisdictions supporting their theory of the

case. Ultimately, the Court finds the former more persuasive.

       This Court, as with the parties and Judge DeSoto, has not uncovered any

opinion from the Montana Supreme Court or other provision of Montana law that

clearly dictates the outcome in this case. To be sure, under Montana law, the

beneficiary under a life insurance policy generally has no vested rights under the

policy until the insured’s death. Thrivent Fin. for Lutherans v. Andronescu, 300

P.3d 117, 119–120 (Mont. 2013). But this principle does not answer the question

of when a cause of action for the wrongful termination of a life insurance policy or

the refusal to accept a premium waiver accrues. Courts directly presented with this

question have admittedly reached differing conclusions.

       The Sturdevants place significant reliance on the Michigan Court of

Appeal’s unpublished disposition in Payne v. Ohio National Life Assurance

Corporation, 2019 WL 6173674 (Mich. Ct. App. 2019).3 (Doc. 32 at 2–4, 6.) In


3
  In support of their objection to Judge DeSoto’s resolution of the statute of limitations issue, the
Sturdevants only point to two other cases, one from the California Supreme Court, Cook v. Cook,
111 P.2d 322 (Cal. 1941), and one from the South Carolina Supreme Court, Shuler v. Equitable
Life Assur. Society of the United States, 193 S.E. 46 (S.C. 1937). Both cases are cited simply for
the proposition that the beneficiary of a life insurance policy does not have vested rights in the
policy until the insured’s death. (Doc. 32 at 2–4, 6.) As discussed below, reliance on out of state
cases for this proposition is unnecessary because this principle is firmly established in Montana.
Nonetheless, this principle, standing alone, does not dictate resolution of the statute of limitations
                                                  8
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 9 of 14



Payne, Ms. Payne sued her husband’s life insurer in 2017 following its refusal to

pay the policy’s proceeds upon his death. Id. at *1. The insurer maintained that

the policy was terminated for nonpayment of premiums in 1999 and that any claim

Ms. Payne may have regarding that termination became time barred long before

2017. Id. at 1–2. Ms. Payne argued that the insurer never properly notified her or

her husband prior to terminating the policy in 1999, and, that in any event, her

claims could not possibly began to accrue until 2017 when her husband died and

her rights under the policy vested. Id.

       The Michigan Court of Appeals began by examining Ms. Payne’s claim,

concluding that her claim “is not premised upon any allegation that the policy was

wrongfully terminated,” rather that “the contractually required perquisites to

termination of the policy simply did not occur.” Id. at 3. As such, because she had

no vested right in the policy until her husband’s death and because “the ‘actionable

harm’ or ‘breach’ alleged is clearly [the insurer’s] refusal to pay death proceeds to

[her] under the policy,” the Michigan Court of Appeals held her claim accrued

upon his death in 2017. Id. The Michigan Court of Appeals was clear, however,

that the insurer could of course substantively defend the action on the premise that

it validly terminated the policy in 1999 for nonpayment of premiums. Id.

       In response, National Western predominately points to the Appellate Court


question at issue.
                                          9
        Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 10 of 14



of Illinois’ decision in Draper v. Frontier Insurance Company, 638 N.E.2d 1176

(Ill. App. Ct. 1994). (Doc. 33 at 11.) In Draper, Ms. Draper sued her husband’s

life insurer after it refused to pay under the policy following his death. Id. at 1177.

Ms. Draper “alleged that, while [her husband] was alive,” the insurer “wrongfully

‘terminated’ the policy and that, as a named beneficiary, she was entitled to collect

because the policy was still in force.” Id. Ms. Draper’s main argument on appeal

was that “the limitations period [on her claim] did not begin until” her husband

died, because “only then did [she] acquire the right to sue on the policy.” Id. at

1178.

        The Appellate Court of Illinois rejected this contention, including instead

that her “cause of action for wrongful cancellation accrued when her husband’s

identical cause of action accrued.” Id. The substance of this ruling was that a

statute of limitation runs against the right of action, not the holder of the claim, and

that if a beneficiary could “sue for wrongful cancellation after the limitations

period would have run against the insured on the same cause of action,” then the

beneficiary would have a “better right to enforce the contract than the insured

himself possessed.” Id. at 1179. Accordingly, because Ms. Draper’s suit “is not

merely one to recover on the policy, but also one for the wrongful cancellation of

the policy,” the Appellate Court of Illinois concluded that the limitations period on

such claims began to run when they did for the insured. Id. To hold otherwise, in

                                           10
       Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 11 of 14



its view, would “add an indefinite number of years to the limitations period

applicable to a cause of action for the wrongful cancellation of a life insurance

policy.” The Court agrees.

      Draper, as opposed to Payne, more accurately describes how Montana law

operates in this specific statute of limitations context. Specifically, as Judge

DeSoto correctly noted, it is a well-established contractual principle that a third-

party beneficiary, such as the beneficiary of a life insurance policy, possess rights

equal, but not greater, to those held by the original promisee. See Harman v. MIA

Serv. Contracts, 858 P.2d 19, 22 (Mont. 1993) (citing Restatement (Second) of

Contracts § 304 for the principle that a “promise in a contract creates a duty in the

promisor to any intended beneficiary to perform the promise, and the intended

beneficiary may enforce the duty”); see also Dick Anderson Const., Inc. v. Monroe

Const. Co. L.L.C., 221 P.3d 675, 685 (Mont. 2009) (citing 13 Williston on

Contracts § 37:1 with approval, which provides “the third party is treated no

differently with respect to the enforcement of the promise than a party in

traditional privity of contract”).

      If this Court were to permit the Sturdevant’s to advance claims against

National Western stemming from its refusal to apply the Rider’s premium waiver

in February 1981, it would be acting in contravention to a basic principle of

contract. Namely, that a third-party beneficiary, such as the Sturdevants, do not

                                          11
       Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 12 of 14



possess any greater right to enforce the Policy than Harold Sturdevant did. To hold

otherwise would “add an indefinite number of years to the limitations period

applicable” to the claims at issue. Draper, 638 N.E.2d at 1180.

      Indeed, it is apparent that Ms. Sturdevant was aware that the Policy had

lapsed nearly 30 years ago in February of 1980, when she wrote a letter on

husband’s behalf attempting to have it reinstated. (Docs. 25-6; 25-7.) And the

Sturdevants’ efforts to reinstate the Policy or otherwise have the Rider applied

persisted for decades. (Docs. 25-12; 25-15; 25-16; 25-17.) Why no legal action

was initiated on Mr. Sturdevants’ behalf is unclear, but any cause of action

stemming from National Western’s termination of the Policy in 1979 or refusal to

apply the Rider in 1980 accrued long before the 8 years preceding the filing of the

Sturdevants’ 2020 lawsuit. In short, the Sturdevants’ claims are time barred.

      The Court take this opportunity to note that even if the statute of limitations

issue were resolved differently (i.e. in favor of the Sturdevants) that would not

change the fact that Judge DeSoto concluded National Western properly

terminated the Policy in 1979 and permissibly refused to apply the Rider’s

premium waiver in 1981. The Sturdevants do not directly object to this legal

conclusion and the Court does not find it clearly erroneous. This result similarly

extinguishes their claims.

      To the extent the Sturdevant’s third category of objections could be

                                          12
       Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 13 of 14



construed as objecting to this legal conclusion, such objections are unavailing for

the reasons stated below. As noted above, the Sturdevants third category of

objections are aimed at what they contend to be Judge DeSoto’s improper

resolution of disputed issues of fact. The Court need not engage with these

objections on the merits because the Sturdevants have utterly failed to demonstrate

how such factual issues are properly categorized as disputed. When contesting a

summary judgment motion, one must point to evidence in the record that places a

fact in dispute. L.R. 56.1(b); Fed. R. Civ. P. 56(c)(1), (e). Judge DeSoto explained

this to the Sturdevants at length in her Findings and Recommendation because they

often offered little more than “disputed” in response to an undisputed fact

enumerated by National Western. (Docs. 29; 31 at 30–32). They were apparently

undeterred because their third category of objections merely readvances this

unavailing and already rejected approach.

      For example, the Sturdevants third objection states that Judge DeSoto’s

“Findings and Recommendations contains numerous statements that are

indisputably issues of fact,” but never articulates how her factual conclusions are

disputed by contrary evidence in the record. (Doc. 32 at 2.) Additionally, their

sixth objection enumerates a factual conclusion of Judge DeSoto before simply

stating “This fact is disputed.” (Id. at 4.) The remaining objections within this

category do little more than claim “there is an issue of fact” without ever

                                         13
         Case 9:20-cv-00118-DLC Document 34 Filed 08/19/21 Page 14 of 14



articulating why or how that is so. The Court will not do the Sturdevants’ work for

them and saying facts are disputed does not make them so. Without more, the

Court has no choice but to conclude there are no factual impediments to summary

judgment. In short, the third category of objections is overruled.

      Accordingly, IT IS ORDERED that the Sturdevants’ objections (Doc. 32)

are OVERRULED in part and SUSTAINED in part, as set forth previously in this

Order.

      IT IS FURTHER ORDERED that Judge DeSoto’s findings and

recommendation (Doc. 31) is ADOPTED in full, absent the one scrivener’s error

as to the date of Harold Sturdevant’s death (Doc. 31 at 11).

      IT IS FURTHER ORDERED that the Sturdevants’ motion (Doc. 15) is

DENIED and National Western’s motion (Doc. 22) is GRANTED.

      The Clerk of Court is directed to enter judgment in National Western’s favor

and close the case file.

      DATED this 19th day of August, 2021.




                                         14
